tax_exempt_and_government_entities_division department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas 501-dollar_figure date date number release date legend org organization name xx date address address org address certified mail - return receipt dear i ification number taxpayer identificatio person to contact employee identification_number employee telephone number phone fax this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated april 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 of the code contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we issue a determination_letter to you based on technical_advice no letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein year period ended 20xx explanations of items legend org organization name xx date issues whether the tax-exempt status for org should be revoked since they failed to provide information verifying its continued qualification for exempt status facts org is a c tax exempt_organization with private non-operating foundation status the organization was established in october of 20xx the current status of the organization was unconditional which indicates at the time of the report the organization was granted exemption the organizations status has been suspended with the state of california see exhibit a the 20xx form_990 was selected for examination the form_990 stated the organization had dollar_figure in revenue dollar_figure in expenses dollar_figure in total assets and dollar_figure in total liabilities the return was signed by the organizations secretary on september 20xx and was filed late several monthly bank statements were included in the case file the organizations bank statements for the period under examination showed a substantial amount of money was moved through the organizations account the following information was taken from org’s 20xx bank statements total checks beg month balance jan feb mar apr may june july aug oct nov total deposits and credits withdrawals transfers account fees a deposition of the organizations secretary was included in the case file the secretary stated the organization was created to buy houses fix them up and sell them to people with low or medium income money was loaned to assisting a non-profit by one of the officers cfo the organization was involved in the purchase of at least two different properties the secretary purchased at least one of the houses from the organization according to the deposition the organization was having problems remodeling the house and the secretary thought if she bought the house the organization could move on to another project there were no documents in the case file outlining the terms of the transaction there were no phone numbers listed on the return which could be used to contact an officer in the organization the initial appointment letter used when there is no prior taxpayer contact was sent to the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items year period ended 20xx tax identification_number ein name of taxpayer org service’s address of record the letter was returned with a message stating the organization moved two additional addresses were found on accurint that were used by the organization at one time one address was for the house that was owned by the organization postal tracers were sent to both addresses and they were returned with messages stating moved left no forwarding address and not known at address given’ the case file was reviewed and more postal tracers were sent out using names of officers board members and addresses listed on documents that were in the case file using the address on the organizations bank statements all of the addresses were invalid except for one the valid postal tracer’s indicated mail was still delivered to the address given this address was the same as the california secretary of state address of record for the organization several appointment letters were sent out to the valid addresses that were verified by the postal tracers no response was received regarding the appointment letters that were sent out service's address of record and the california secretary of state’s address of record the letter sent to the service’s address of record was undeliverable after days no response was received a 30-day_letter was sent by certified mail to the a postal tracer was also mailed law sec_501 provides for exemption of organizations organized and operated exclusively for charitable purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_6001 provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records render such statements make such returns and comply with such rules and regulation as the secretary_of_the_treasury or_his_delegate may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shail be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-2 states that an organization which is exempt from taxation under sec_501 and is not required to file annually an information_return required by this section shall immediately notify in form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org writing the district_director for the internal_revenue_district in which its principal office is located of any changes in its character operations or purpose for which it was originally created tax identification_number ein year period ended 20xx sec_1_6033-2 provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 failure to comply with this request for information could result in the loss of tax exempt status revrul_59_95 1959_1_cb_627 states that an organization previously held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was unable to furnish such statements sec_6033 of the internal_revenue_code of provides that every organization except as provided therein exempt from taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe the failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer’s position the taxpayer has not responded to any of the attempts to contact them their position is unknown government ’s position assisting a non-profit organization has failed to meet the reporting requirements of sec_6001 and sec_6033 cited above by not providing the records required to substantiate the information entered in form_990 for 20xx information that was in the case file showed that a substantial amount of money has been moved through the organizations bank account the organization did not provide records to show that the dollar_figure in revenue dollar_figure in expenses and dollar_figure in assets reported on the return was accurate the failure to provide books_and_records to substantiate the organizations activities for the period ending december 20xx constitutes failure to comply with sec_1_6033-2 of the tax regulations cited above there was also evidence of transactions which could have resulted in private_inurement we propose to revoke the organization exemption under sec_501 of the code effective 20xx the organization has not responded to any of the requests to examine their books_and_records it has not been possible to determine if their record keeping is sufficient and if the return filed is accurate it has not form 886-a catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended 20xx been possible to determine if the organization is operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 conclusion the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 the failure to provide books_and_records to substantiate the organization's activities constitutes a failure to comply with sec_1_6033-2 of the tax regulations cited above they were given adequate opportunities to provide the information and they were aware of the steps that will be taken if they fail to provide such information accordingly the organizations exempt status should be revoked effective january 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
